Opinion by
Jones, J.,
*745In this case the appellants applied to the Circuit Court of Baltimore City for an injunction upon the facts set out in their bill. These facts are the same as those set out in a petition for mandamus in case No. 53 on the docket of the present term of this Court. The Court below dismissed the bill for an injunction without prejudice. We have determined in No. 53 *746ante p. 400, that the appellants had for the grounds of complaint set out in their bill for an injunction an effective remedy by way of mandamus. The only question we are called upon now therefore to determine in the. present case is whether the appellants might also have had relief by way of injunction as a cumulative remedy. The appellants having obtained full redress in their proceeding upon mandamus this becomes a moot question. We will therefore affirm the decree of the Court below without any expression of views further than to say that the Court below had at least a discretion under the circumstances of the case to deny an injunction for the reason that the plaintiffs in the injunction suit had a full and effective remedy at law.